Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence and Elge L. Traber appeal from the district court’s order accepting the recommendation of the magistrate judge and dismissing their action in which they asserted a claim pursuant to the Federal Racketeer Influenced and Corrupt Organizations Act, and a claim for quiet title under North Carolina law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Traber v. Mortg. Elec. Registration Sys. Inc., No. 1:11-cv-00126-GCM-DLH, 2012 WL 4089282 (W.D.N.C. Sept. 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.